Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, 4-9, 11-16, and 18-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 2-25-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.
Williams discloses a monitoring of a user if a user is in distress. If the user is in distress then the vehicle is autonomous and will drive to the hospital and after trying to wake the driver.
Williams is silent as to historical driving records of individual drivers and individual vehicles ahead of the vehicle to avoid the vehicle. 
Williams is silent as to “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.
The closest prior art is Neopmuceno. This teaches a hazard ahead and be detected on the route and a user can avoid this hazard.  For example a vehicle has an open door on the route and a vehicle can avoid that lane on the route to avoid a collision on the route. 
The reference is silent as to profiles of individual people or individual vehicles that are dangerous such as a person or vehicle with a history of DUI. 
Neopmuceno is silent as to “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.
O’Flaherty teaches capturing real time acceleration and image data and providing this to a server 140.  
O’Flaherty is silent as to “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.
Slusar is silent as to routes that have a high risk such as a hurricane and a vehicle can be moved to avoid the high risk routes. 
method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.
Yan teaches a prediction of data to infer what a vehicle can do.  
Yan is silent as to the historical driving data and profiles of individual drivers or vehicles. 
Yan is silent as to “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.

Binion teaches identifying a vehicle that is in an autonomous or a manual mode of operation.  
Binion is silent as to “[a] method for cognition enabled driving pattern detection, the method comprising:
receiving, by one or more processors of 
a computer system, historical driving related data, 
wherein the computer system includes one or more servers, 
wherein the historical driving related data includes data selected from the group consisting of
calendar data,
 location data, 
weather data, 
historical data, 
accident data, 
driving
tendency data, and 
combinations thereof:
storing, by the one or more processors of the computer system, the historical driving related data in one or more data repositories; 
receiving, by the one or more processors of the computer system, real-time driving data from at least, one sensor related to an immediate and 
external real-time driving situation, 
wherein the real-time driving data from the at least one sensor is received over a network;
analyzing, by the one or more processors of the computer system, 
the historical driving related data, and 
the real-time driving data, 
wherein the analyzing the historical driving related data and 
the real-time driving related data includes
analyzing a historical driving record associated with individual drivers or 
individual vehicles;
detecting, by the one or more processors of the computer system, 
a predictive driving outcome prior to the occurrence of the predictive driving outcome of the immediate and 
external real-time driving situation based on the analyzing; and

notifying, by the one or more processors of the computer system, 
a driver based on the predictive driving outcome”.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668